Citation Nr: 0533627	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  05-35 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Basic eligibility for non-service-connected pension benefits.


ATTORNEY FOR THE BOARD


K. Parakkal, Senior Counsel




INTRODUCTION

The veteran's DD Form 214 shows that he served on active duty 
from May 1976 to August 1978; prior to May 1976, he had a 
period of prior active service for 4 months and 16 days and a 
period of prior inactive service for 2 months and 11 days. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 RO decision that denied the 
veteran's claim for nonservice-connected eligibility pension 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  An appellant meets the service 
requirements of this section if he or she served in the 
active military, naval, or air service (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3. 

The term "active military, naval, or air service" includes 
active duty, any period of active duty training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(21), (24); see also 38 C.F.R. § 3.6, which defines 
active duty, ACDUTRA, and INACDUTRA.  

The veteran's DD Form 214 reflects that the veteran had 
active duty from May 1976 to August 1978.  In addition, he 
had a period of prior active service of 4 months and 16 days, 
and prior inactive service of 2 months and 11 days.  It is 
unclear when such prior service was, to include whether it 
was during wartime.  It is also unclear as to what the nature 
of such service was, to include whether such was active duty, 
active duty for training (ACDUTRA), or inactive duty for 
training (INACDUTRA).  

On remand, the RO should make an attempt to verify the 
veteran's period of prior service.  Determining the nature 
and dates of his service is critical to his current claim and 
must be ascertained prior to appellate review.  In addition, 
the RO should ensure that compliance with the Veterans Claims 
Assistance Act (VCAA) is met. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a letter, 
pertaining to the issue of basic eligibility for 
pension, explaining the VCAA, including the duty 
to assist and notification provisions contained 
therein.  In doing so, the letter should explain 
what, if any, information is necessary to 
substantiate the claim on appeal.  The letter 
should inform the veteran of which portion of 
the information and evidence is to be provided 
by the veteran and which part, if any, VA will 
attempt to obtain on behalf of the veteran.

2.	The RO should verify the nature and dates of the 
veteran's service which is listed on his DD Form 
214 as 4 months and 16 days of active service, 
and 2 months and 11 days of inactive service.  
Specifically, the RO should indicate whether the 
aforementioned service is active duty, ACDUTRA, 
or INACDUTRA.  In addition, all related 
outstanding medical and personnel records should 
also be obtained.

3.	Thereafter, the RO should readjudicate this 
claim.  The RO is advised that they are to make 
a determination based on the law and regulations 
in effect at the time of their decision, to 
include the VCAA and any other applicable legal 
precedent.  If the benefit sought on appeal 
remains denied, the veteran should be provided a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal to include citation to 38 
C.F.R. § 3.159.  A reasonable period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).
 
 
 
 

